Citation Nr: 1518859	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  12-02 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for obstructive sleep apnea as secondary to service connected PTSD.

4.  Entitlement to service connection for a gastrointestinal disability, to include irritable bowel syndrome (IBS).

5.  Entitlement to an initial rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1983 to April 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the St. Petersburg, Florida Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for PTSD, rated 50 percent from January 9, 2009.  At the Veteran's request and pursuant to a December 2012 Board remand, an April 2013 videoconference hearing was scheduled before the Board, but the Veteran failed to report.  Thus, the Board considers his hearing request withdrawn.

During the pendency of this appeal, an intervening November 2011 rating decision increased the Veteran's rating for PTSD to 70 percent from January 9, 2009.  The issue on appeal has been recharacterized accordingly.

The issues of service connection for obstructive sleep apnea (as secondary to PTSD) and a higher initial rating for service-connected PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed August 1992 rating decision denied the Veteran service connection for a bilateral knee disability based on a finding that the evidence did not show a current diagnosis for such disability; the Veteran was properly notified of this action and his appellate rights, and did not file a timely appeal.

2.  Since the August 1992 decision, evidence has been received which is neither cumulative nor redundant of evidence of record at the time of that decision, relates to an unestablished fact (current diagnosis) needed to substantiate the underlying claim of service connection, and raises a reasonable possibility of doing so.

3.  The Veteran's right knee complaints in service were acute and resolved; STRs are silent for any left knee injuries, treatment, or complaints; a chronic left or right knee disability was not diagnosed during service; bilateral knee arthritis was not manifested within the first postservice year; the Veteran's current bilateral knee disability is not shown to be otherwise related to his military service/injuries therein. 

4.  The evidence reasonably shows that the Veteran's irritable bowel syndrome is related to service, to include service in Southwest Asia.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a bilateral knee disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Service connection for a bilateral knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

3.  Service connection for irritable bowel syndrome is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Insofar as the appeals to reopen a claim of service connection for a bilateral knee disability and seeking service connection for irritable bowel syndrome are being granted, there is no need to discuss the impact of the VCAA on that matter, as any notice errors or duty to assist omissions would be harmless.

With respect to the downstream issue of service connection for a bilateral knee disability, the requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in February 2009 and August 2009, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  This matter was most recently readjudicated in the November 2011 statement of the case (SOC).  

In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The Veteran has not alleged that any pertinent records remain outstanding.  Social Security Administration (SSA) records for the Veteran have also been secured.  Furthermore, VA examinations were conducted in conjunction with these matters in May 2009.  The examination reports reflects familiarity with the entire record, the disabilities on appeal, and relevant medical history, and the medical opinions provided are supported by rationale citing to supporting factual data.  The Board finds that there is adequate medical evidence in the record to support an adjudication of these matters on its merits.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claims.

Claim to Reopen 

The Veteran seeks to reopen a claim of service connection for a bilateral knee disability.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In August 1992, the Veteran was denied service connection for a bilateral knee disability because the evidence did not show a present diagnosis for such disability.  At the time, the evidence of record included only the Veteran's STRs and his original application for benefits.  He was informed of that determination and his appellate rights, and did not initiate a timely appeal.  Further, no new and material evidence with respect to the bilateral knee claim was received within one year of the notice of the August 1992 decision.  Therefore, that decision became final.  

Since the August 1992 decision, evidence has been received which includes VA treatment records and a May 2009 VA examination report that shows the Veteran has been diagnosed with bilateral knee arthritis.  These records are clearly new, as they are neither cumulative nor redundant of evidence previously of record, and they also relate to a previously unestablished fact (current diagnosis) needed to substantiate the underlying claim of service connection.  While the Board acknowledges that the examiner opined that the Veteran's arthritis was not related to his service, the Veteran specifically reported a history of bilateral knee pain and swelling during service with constant recurrent knee pain and instability after discharge.  STRs confirm that the Veteran was treated for bilateral knee pain on multiple occasions.  The Board notes that arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a), and therefore may be service connected based on continuity of symptomatology, even absent a diagnosis during service or within the first postservice year.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Notably, the VA examiner does not address the Veteran's contentions of continuous symptoms (many of which he is competent to report), and simply notes that there are no medical records of continuous treatment for knee symptoms in the interim.  Consequently, particularly in light of the low threshold for reopening established in Shade, the Board finds that the new evidence also raises a reasonable possibility of substantiating the underlying claim of service connection.  Thus, the claim may be reopened, and the appeal in that matter must be granted.

Service Connection Claims 

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, to include arthritis, may be presumed to have been incurred or aggravated in service, if they are manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).

As noted above, to substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	Bilateral Knee Disability

Initially, the Board notes that it has considered whether a remand is necessary under Hickson v. Shinseki, 23 Vet. App. 394, 399-401 (2010), as the rating decision on appeal declined to reopen the Veteran's claim seeking service connection for a bilateral knee disability.  However, the November 2011 statement of the case (SOC) indicated that the matter was in fact reopened, and readjudicated the matter on the merits.  Therefore, there is no need to remand for consideration of the matter under Hickson, and the Board will proceed with an adjudication of the matter on its merits.

The Veteran contends that his bilateral knee disability is related to knee injuries and knee pain during military service.

In July 1987, STRs show the Veteran complained of bilateral knee pain, and reported a history of knee problems.  He also reported receiving treatment for these, including draining fluid on one occasion.  He was diagnosed with bilateral patellofemoral joint syndrome (PFJS).  A September 1987 STR shows the Veteran complained of bilateral knee pain for the past two years, but a physical examination was unremarkable.  At separation, no knee abnormalities were noted.

Postservice treatment records are silent for any knee complaints or treatment for several years.  In particular, the Veteran's SSA records include VA treatment records from 2004 onwards, which are silent for any knee complaints until June 2008, when the Veteran sustained a fall and injured his right quadriceps tendon.  At the time, he complained of severe right knee pain.  X-ray reports showed suprapatellar effusion and patellar subluxation of the right knee, and an MRI showed a right medial meniscus tear of unknown age, with significant anterior cruciate ligament (ACL) degenerative changes and low grade patellar and medial joint chondromalacia.  Subsequent June 2008 records show the Veteran underwent primary repair of a right quadriceps rupture.  In December 2008, a left knee MRI showed a medial meniscus tear, significant ACL degenerative changes, medial collateral ligament (MCL) sprain, fibular head enchondroma, medial joint compartment chondromalacia, low-grade patellar chondromalacia, and a small popliteal cyst. 

An April 2009 VA record indicates the Veteran had severe degenerative disease and a torn ligament in his left knee.  Other April 2009 VA records, associated with a claim seeking SSA benefits, show a diagnosis of left knee medial meniscal tear and a chronic history of left knee pain that was worse with activity and ambulation.  He underwent a diagnostic arthroscopy with debridement for a medial meniscal tear of the posterior horn.  May 2009 VA records note recurrent bilateral knee pain with some effusion, and a history of surgery in both knees.  An X-ray report showed a stable left knee and right knee findings in the suprapatellar region most likely related to prior trauma.  There were also moderate to severe calcific tendonitis of the patella with moderate degenerative changes of the femoral patellar compartment.

On May 2009 VA examination, the Veteran reported that he developed recurrent bilateral knee pain and swelling in training exercises, and received treatment for this that required draining of the right knee.  He stated that he continued to have recurrent right knee pain and instability, and that in the prior year his knee gave out and he fell down the stairs.  That incident caused an injury that required right knee surgery.  Following his right knee surgery, his left knee began hurting and he injured that a few months prior.  Evaluations revealed a left knee meniscal tear, and he received corrective surgery for that as well.  At the time of examination, he was still recovering from the surgery and undergoing physical therapy.  Based on examination of the Veteran and review of the record, the examiner diagnosed him with bilateral posttraumatic degenerative arthritis, residuals of a right knee repaired ruptured quadriceps tendon, and residuals of a left knee meniscectomy.  She opined that the Veteran's right and left knee disabilities were not related to his military service or injuries therein.  Specifically, she explained that notations of right knee treatment in service appeared to be for acute problems that resolved, with no evidence of a knee condition at discharge or VA treatment for such condition until 2008.  

Based on the evidence of record, the Board finds that there is no basis for finding the Veteran's current bilateral knee disability is related to his military service or injuries therein.  Initially, the Board concedes that the record contains several knee diagnoses during the course of this appeal, including bilateral knee posttraumatic degenerative arthritis.  Similarly, the evidence clearly shows the Veteran was treated for right knee complaints during service.  There is also no evidence that he complained of, or was treated for, left knee problems during service.  Most notably, his service separation examination noted no knee problems.  Given this evidence and the negative nexus opinion provided by the May 2009 VA examiner, service connection on the basis that a bilateral knee disability began during service and persisted is not warranted.  

Similarly, there is no evidence or allegation that arthritis of either knee was manifested within the first postservice year.  Therefore, presumptive service connection for bilateral knee arthritis as a chronic disease under 38 C.F.R. § 1112 is also not warranted.  

The Board also notes that there is nothing suggesting the Veteran has had continuous symptoms of right or left knee arthritis since separation.  The Board notes that the Veteran has reported recurrent bilateral knee pain and swelling since service; however, he has not indicated that his symptomatology is continuous.  However, to the extent that such contentions are an argument that service connection is warranted based on the theory of continuity of symptomatology, the Board finds that such allegations are less probative as they are inconsistent with the medical evidence of record.  First, the normal evaluation of the knees at service separation argues against a finding of continuity of symptomatology which began in service.  Further, as noted above, VA treatment records from 2004 onwards indicate that, while the Veteran received regular treatment for a number of other complaints, there was no mention of any right or left knee problems (even pain) until after he sustained a fall in June 2008.  Furthermore, the May 2009 VA examiner found it less likely that the present knee arthritis is related to service.  Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran has had continuous symptoms of bilateral knee arthritis since separation.  Consequently, service connection based on continuity of symptomatology is also not warranted.  

What remains for consideration is whether the Veteran's current bilateral knee disability is otherwise related to his military service or injuries therein.  Whether such a relationship exists is a medical question beyond the scope of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Therefore, while the Board acknowledges the Veteran's contentions that his current knee problems are related to recurrent knee pain and swelling during training, he is not competent to provide such an opinion.  Here, the May 2009 VA examiner found the Veteran's bilateral knee disabilities are less likely than not related to his military service, as notations of right knee treatment in service appeared to be for acute problems that resolved, and there was no evidence of any left knee injuries during service.  As the examiner's opinions cited to supporting factual evidence (the Veteran's STRs and service separation examination and post-service VA treatment records), and there are no other relevant medical opinions in the record, it is highly probative evidence in this matter.  Consequently, service connection on the basis that the Veteran's bilateral knee disability is otherwise medically related to his military service or injuries therein is also not warranted.

As the preponderance of the evidence is against the Veteran's claim seeking service connection for a bilateral knee disability, the benefit of the doubt rule is not for application, and the appeal in this matter must be denied.  Gilbert, 1 Vet. App. at 55.

      Gastrointestinal Disability

The Veteran contends that he has a gastrointestinal disability that is related to his military service.

Initially, it is critical to note that service connection may be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  Compensation availability has been expanded to include "medically unexplained chronic multisymptom illness," such as functional gastrointestinal disorders.  Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  38 C.F.R. § 3.317.

STRs show that he received treatment for stomach complaints, including diarrhea and vomiting.  In February 1987, he was diagnosed with irritable bowel syndrome.  

The Veteran's service personnel records confirm that he served in the Southwest Asia theater of operations from August 1990 to March 1991 (during the Persian Gulf period of war).  In February 1991, he was treated for diarrhea and upset stomach.  On service separation examination, no gastrointestinal abnormalities were noted.  At the time, the Veteran reported a history of stomach problems, but only as related to an ulcer in 1989 that he indicated had produced no problems since.

Postservice treatment records from 2010 include notations of irritable bowel syndrome and frequent upset stomach.  On May 2009 VA gastrointestinal examination, the Veteran reported that his current irritable bowel syndrome began in 1991.  Based on an examination of the record and the Veteran, the examiner diagnosed him with irritable bowel syndrome, but opined that such disability was not related to his military service because there was no evidence of gastrointestinal treatment since he began visiting the Miami VA Medical Center (MC) in 2003.  In his December 2009 notice of disagreement, the Veteran stated that, immediately after leaving service, his irritable bowel syndrome became much worse and he sought VA treatment.

Based on a review of the evidence, the Board finds that the evidence reasonably shows that the Veteran's irritable bowel syndrome is related to service.  At the outset, the Board notes that irritable bowel syndrome is a functional gastrointestinal disorder which may be service-connected on a presumptive basis under 38 C.F.R. § 3.317 if manifested either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  Here, the evidence shows that the Veteran was diagnosed with IBS by the May 2009 VA examiner.  Given that he has been diagnosed with a irritable bowel syndrome during the presumptive period under 38 U.S.C.A. § 1117, the Board finds that the appeal must be granted.


ORDER

The appeal seeking to reopen a claim of service connection for a bilateral knee disability is granted.

The appeal seeking service connection for a bilateral knee disability is denied.

The appeal seeking service connection for irritable bowel syndrome is granted.


REMAND

With respect to the Veteran's claim seeking service connection for obstructive sleep apnea (as secondary to PTSD), the only medical opinion of record is from the October 2009 VA examiner.  That opinion is negative and simply states that PTSD is not known to cause obstructive sleep apnea.  However, there is no discussion of whether the Veteran's obstructive sleep apnea is aggravated by his PTSD.  Therefore, that opinion is incomplete, and a new opinion is needed.

With respect to the Veteran's claim seeking an increased initial rating for PTSD, the Board notes that the most recent VA examination evaluating that disability was conducted in October 2009, over five years ago.  In an August 2011 statement, the Veteran alleged that all of his claimed disabilities were becoming worse.  In light of the express allegation of worsening and the passage of time since the most recent examination of record, a contemporaneous examination is needed.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain updated records of all VA evaluations and treatment the Veteran has received for his obstructive sleep apnea and PTSD.

2. Then, the AOJ should forward the Veteran's claims file to an appropriate VA medical provider for a supplementary medical opinion on the nature and likely etiology of his obstructive sleep apnea.  Based on a review of the entire record, the opinion provider should opine as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's current obstructive sleep apnea is proximately due to, or aggravated by, his service-connected PTSD (to include as a result of any medications prescribed for that disability).  

Aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate baseline level of disability before the onset of the aggravation.  

All opinions must include a complete rationale.

3. Then, the AOJ should arrange for the Veteran to be examined by an appropriate medical provider to determine the current severity of his service-connected PTSD.  Based on an examination of the Veteran, review of the record, and any tests or studies indicated, the examiner should note all pertinent symptoms and features of the Veteran's PTSD, and indicate the level of occupational and social impairment produced.  

All opinions must include a complete rationale.

4. The AOJ should then review the record and readjudicate the claims.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


